In re David Iburg a/k/a David Ralph Saracino;—Plaintiff; Applying For Supervisory and/or Remedial Writs, Parish of Calcasieu, 14th Judicial District Court Div. E, No. 5751-05; to the Court of Appeal, Third Circuit, No. 12-401.
Writ granted in part, denied in part. The trial court is ordered to appoint counsel and conduct an evidentiary hearing to determine whether relator pled guilty involuntarily as a result of his counsel’s erroneous representation that the court would order his sentence to run concurrently with a term he was serving in Utah. See La.C.Cr.P. arts. 930(A), 930.7(C); State ex rel. Aleman v. State, 99-0488 (La.10/1/99), 745 So.2d 601; State v. Manchester, 545 So.2d 528, 528-30 (La.1989); Wayne R. LaFave, Criminal Procedure, § 20.2(f), p. 607 (West 1984). Writ denied in all other respects.
KNOLL, CLARK and HUGHES, JJ., would deny.